DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the vertical panels coupled solely to the first mounting unit” per claims 3 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It appears that each panel is secured to both a first and second mounting unit. The figures do not show any panels held by a single mounting unit.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 8, and 17, it is unclear what is meant by “coupled solely to the first mounting unit”. It appears this means that the panel is attached only to the first mounting unit, but it appears that’s the panels are coupled to multiple mounting units. If Applicant intends the claim to read attached to the mounting unit, but not coupled directly to the support member, the claim should be amended to reflect this.
For prior art purposes, the claim has been interpreted to mean that the vertical panel is directly coupled to the mounting unit, and not directly coupled to the support member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2013/0047541 A1 to Mayer.


    PNG
    media_image1.png
    447
    769
    media_image1.png
    Greyscale


Regarding claim 1, Mayer discloses a ceiling system comprising: a first support member (See Figure above) extending along a first longitudinal direction (See Figure above); a first mounting unit (See Figure above) extending along a second longitudinal direction (along same direction as first direction); a plurality of vertical panels (See Figure above) extending along a third longitudinal direction (See Figure above); and wherein the plurality of vertical panels are coupled to the first mounting unit (See Figure above) and the first mounting unit is coupled to the first support member (See Figure above); and wherein the first longitudinal direction and the second longitudinal direction are parallel (See Figure above), and wherein the second longitudinal direction and the third longitudinal direction are orthogonal (See Figure above).  
Regarding claim 2, wherein each of the plurality of vertical panels comprise a first major vertical surface (See Figure above) opposite a second major vertical surface (See Figure above) and a plurality of side surfaces (See Figure above) extending between the first major vertical surface and the second major vertical surface, and wherein the first mounting unit at least partially overlaps with a first top portion of the first major vertical surface and a second top portion of the second major vertical surface of each of the plurality of vertical panels (See Figure above).
Regarding claim 3, wherein each of the plurality of vertical panels are coupled solely to the first mounting unit (directly fastened to mounting unit, and not directly fastened to the support member).  
Regarding claim 4, wherein each of the plurality of vertical panels are coupled to the first mounting unit by a plurality of first fasteners (See Figure above) and the first mounting unit is coupled to the first support member by a plurality of second fasteners (See Figure above), the first fasteners and the second fasteners being different (they are different bolts).  
Regarding claim 5, wherein the first mounting unit comprises a plurality of separate and distinct mounting clips (spaced along the support).  
Regarding claim 6, further comprising: a second support member extending along a fourth longitudinal direction (See Fig. 2 and 3; 2nd member 34); a second mounting unit extending along a fifth longitudinal direction; - 12 -1104-00-US-07-ABP wherein the plurality of vertical panels are coupled to the second mounting unit and the second mounting unit is coupled to the second support member, wherein the fourth longitudinal direction and the fifth longitudinal direction are parallel, and wherein the fifth longitudinal direction and the third longitudinal direction are orthogonal (same details as the first support, first mounting, unit, etc. but spaced like Fig.3).  
Regarding claim 7, wherein each of the plurality of vertical panels extend a panel length (length of panels, Fig.3) as measured along the third longitudinal direction, and wherein the first support member and the second support member are offset from each other by an offset distance that is less than the panel length (Fig.3).  
Regarding claim 8, Mayer discloses a ceiling system comprising: a plurality of support members (See Figure above; 34, 34, Fig.3); a plurality of mounting assemblies (See Figure above, also see how mounting units are spaced in Fig.3); a plurality of vertical panels (See Figure above, see Fig.3); and wherein the plurality of vertical panels are coupled to the plurality of mounting assemblies and the plurality of mounting assemblies are coupled to the plurality of support members (See Figure above), and wherein the plurality of vertical panels are supported within the ceiling system solely by coupling to the plurality of mounting assemblies (directly fastened to mounting unit, and not directly fastened to the support member).  
Regarding claim 9, wherein each of the plurality of vertical panels comprise a first major vertical surface (See Figure above) opposite a second major vertical surface (See Figure above) and a plurality of side surfaces (See Figure above) extending between the first major vertical surface and the second major vertical surface, and wherein each of the plurality mounting assemblies at least partially overlaps with a top portion of the first major vertical surface and the second major vertical surface of each of the plurality of vertical panels (See Figure above).  
Regarding claim 10, wherein the plurality of vertical panels are coupled to the plurality of mounting assemblies by a plurality of first fasteners (see Figure above) and the plurality of mounting assemblies are coupled to the plurality of support member by a plurality of second fasteners (See Figure above).  
Regarding claim 11, wherein the plurality of mounting assemblies each comprise a plurality of separate and distinct mounting clips (spaced along the support, See figure above).  
Regarding claim 12, wherein the plurality of support members extend parallel to each other along a first direction (See Figure 3), the plurality of mounting assemblies extend parallel to each other along a second direction (extend along the support members), and the plurality of vertical panels extend parallel to each other along a third direction (See Fig.3).  
Regarding claim 13, wherein the first direction and the second direction are parallel and the first direction and the third direction are orthogonal.  
Regarding claim 14, wherein each of the plurality of vertical panels extend a panel length (length of panel, Fig.3) and wherein two adjacent ones of the plurality of support members are horizontally offset by an offset distance that is less than the panel length (Fig.3).  
Regarding claim 15, Mayer discloses a ceiling system comprising: a first support member (See Figure above) extending along a first longitudinal direction; a first mounting unit (See Figure above) extending along a second longitudinal direction; a plurality of vertical panels (See Figure above; See Figure 3) extending along a third longitudinal direction; a second support member (additional member, Fig.3) extending along a fourth longitudinal direction; a second mounting unit (See Fig.3) extending along a fifth longitudinal direction; wherein the plurality of vertical panels are coupled to the first mounting unit and the second mounting unit (See Figure 3), the first mounting unit is coupled to the first support member (See Figure above), the second mounting unit is coupled to the second support member (See Figure 3); and wherein the first longitudinal direction and the second longitudinal direction are parallel (See Figure above), wherein the second longitudinal direction and the third longitudinal direction are orthogonal (See Figure above), wherein the fourth longitudinal direction and the fifth longitudinal direction are parallel (See Figure 3), and wherein the fifth longitudinal direction and the third longitudinal direction are orthogonal (See Figure 3).  
Regarding claim 16, wherein each of the plurality of vertical panels comprise a first major vertical surface (See Figure above) opposite a second major vertical surface (See Figure above) and a plurality of side surfaces (See Figure above) extending between the first major vertical surface and the second major vertical surface, and wherein the first mounting unit at least partially overlaps with a first top portion of the first major vertical surface and a second top portion of the second major vertical surface of each of the plurality of vertical panels (See Figure above).  
Regarding claim 17, wherein each of the plurality of vertical panels are coupled solely to the first mounting unit (directly fastened to mounting unit, and not directly fastened to the support member).  
Regarding claim 18, wherein each of the plurality of vertical panels are coupled to the first mounting unit by a plurality of first fasteners (See Figure above) and the first mounting unit is coupled to the first support member by a plurality of second fasteners (See Figure above), the first fasteners and the second fasteners being different (different bolts).  
Regarding claim 19, wherein the first mounting unit comprises a plurality of separate and distinct mounting clips (See Figure above, spaced along the support).  
Regarding claim 20, wherein each of the plurality of vertical panels extend a panel length (Fig.3) as measured along the third longitudinal direction, and wherein the first support member and the second support member are offset from each other by an offset distance that is less than the panel length (Fig.3).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,695,296 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,279,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,765,519 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,294,664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,724,239 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635